DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2018/122696 12/21/2018. 
                                                    Preliminary amendment
3.    Preliminary amendment filed on 09/11/2019 has been acknowledged and considered.
       In the Preliminary amendment, the applicant has amended the specification and claim 8 has been amended and claims 1-7 and 9-20 have been remained.
       Claims 1-20 are currently pending in the application.
                                                            Oath/Declaration
4.   The oath/declaration filed on 09/11/2019 is acceptable.
                                                                    Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                              Claim Rejections-35 USC § 112
      The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.    Claim 3 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
       Claim 3 is a potential 112(b) problem for lack of antecedent basis, wherein “the gate electrode” does not define in the base claim 1.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 1, 9 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Choi (U.S. Publication No. 2012/0107983 A1) in view of YEN et al., hereafter “YEN” (U.S. Publication No. 2012/0261666 A1).
      Regarding claim 1, Cho discloses a manufacturing method of a thin film transistor, comprising steps of:
             providing a substrate (201) with an active layer (215) formed thereon; 

             providing a doped silicon layer (227a/227b, para [0083]) in the openings (226a/226b), wherein the doped silicon layer (227a/227b) is connected to the active layer (215), extends upward along a sidewall of the openings (226a/226b), and covers an upper surface of the dielectric layer (225), and the doped silicon layer (227a/227b) is configured as at least one source and at least one drain (ohmic contact layers, see Masuda (U.S. Publication No. 2016/0181415 A1) discloses ohmic contact (51) is considered as a portion of the source (50) and drain electrode (40) (e.g. Fig. 1 and para [0098]).
             providing a metal layer (233)/236) in the openings (226a/226b) and on the at least one source and the at least one drain, wherein the metal layer is connected to the at least one source (227a) and the at least one drain (227b) (e.g. Fig. 7B).
     Choi discloses the features of the claimed invention as discussed above, but does not disclose the substrate is flexible substrate and the doped silicon layer for the ohmic contact layer is not heavily.
     YEN, however, discloses the substrate (10) can be a glass substrate, a plastic substrate, or a flexible substrate (e.g. Fig. 1A and para [0015]).
        It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the substrate teaching of YEN with Choi because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to improve the display quality of the flexible display panel. MPEP 2144.06.
 the ohmic contact layer (17) can be heavily-doped amorphous silicon layer (e.g. Fig. 1A and para [0015]).
        It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the ohmic contact layer teaching of YEN with Choi because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to make good contact between the source/drain region and the source/drain electrode. MPEP 2144.06.
         With respect to a device claim 9, prior art process render obvious a claimed device, in its normal and usual operation, and it would necessary perform the device claim. MPEP2112.02.
         With respect to a display panel claim 15, claim 15 also disclose a display panel comprising a thin film transistor structure (TrA), Fig. 7B and the thin film transistor structure as claimed is rejected under the same rationale sets forth tom above claim 9. 
8.    Claims 3, 10 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Choi and YEN in view of Ning (U.S. Publication No. 2014/0054580 A1).
       Regarding claims 3, 10 and 16, Choi and YEN discloses the features of the claimed invention as discussed above, but does not disclose a step of etching the active layer such that the active layer and a gate electrode have the same width and pattern.
       Ning, however, discloses a step of etching the active layer (3) such that the active layer (3) and a gate electrode (1) have the same width and pattern (e.g. Fig.1b and para [0038]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Choi and YEN to .
9.    Claims 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Choi and YEN in view of Kim et al., hereafter “Kim” (U.S. Patent No. 7,633,595 B2).
       Regarding claims 6, 13 and 19, Choi and YEN discloses the features of the claimed invention as discussed above, but does not disclose wherein a projected area of the active layer is larger than a projected area of the gate electrode.    
        Kim, however, discloses a projected area of the active layer (37) is larger than a projected area of the gate electrode (33) (e.g. Fig.1 and col. 4, lines 5-8).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Choi and YEN to provide a projected area of the active layer is larger than a projected area of the gate electrode as taught by Kim for a purpose of reducing a parasitic capacitance between the sorce and drain electrodes and the gate electrode.
      Regarding claims 7, 14 and 20, Choi, YEN and Kim (citations to Cho unless otherwise noted) discloses wherein the active layer (225) has an upper surface, and the heavily doped silicon layer (227a/227b) is in contact with the upper surface of the active layer (225) (e.g. Fig. 7B).
                                                      Allowable Subject Matter
10.    The following is a statement of reason for the indication of allowable subject matter:
s 2, 4-5, 8, 11-12 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the manufacturing method further comprises steps of: forming a gate electrode on the flexible substrate; forming a first amorphous silicon layer on the gate electrode; and applying excimer laser annealing to the first amorphous silicon layer by using the gate electrode as a mask, so as to modify the first amorphous silicon layer to form the active layer, wherein the active layer is stacked on the gate electrode as cited in claim 2 and wherein before the step of forming the first amorphous silicon layer, the manufacturing method further comprises a step of providing a gate insulating layer on the gate electrode and the flexible substrate, wherein the gate insulating layer has a flat surface; and wherein the step of providing the heavily doped silicon layer in the of openings further comprises a step of disposing the heavily doped silicon layer on the flat surface and in contact with the flat surface as cited in claim 4 and wherein the step of forming the active layer further comprises a step of: applying a first heavily doping process to a portion of the active layer; and the step of providing a heavily doping silicon layer further comprises a step of: applying a second heavily doping process to the heavily doped silicon layer as cited in claim 8 and wherein the thin film transistor structure further comprises: a gate insulating layer disposed on the gate electrode and the flexible substrate, wherein the gate insulating layer has a flat surface; and the heavily doped silicon layer is disposed on the flat surface and in contact with the flat surface as cited in claims 11 and 17.

                                                                Conclusion
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892